FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MIRIAM SELENNE BRISENO-                          No. 11-71714
GARCIA,
                                                 Agency No. A073-952-353
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012**

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Miriam Selenne Briseno-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s order denying her motion to reopen removal proceedings. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo due process claims. Iturribarria

v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The agency did not abuse its discretion in denying Briseno-Garcia’s motion

to reopen where she filed the motion over six years after she was ordered deported,

see 8 C.F.R. § 1003.23(b)(1) (motion to reopen must be filed within 90 days of

final order), and she did not establish a basis for equitable tolling, see Socop-

Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001) (en banc) (equitable tolling

available where, despite due diligence, petitioner is unable to obtain vital

information bearing on the existence of a claim because of circumstances beyond

petitioner’s control).

      Briseno-Garcia’s contention that the denial of reopening violated her right to

due process fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

a showing of error to prevail on a due process claim).

      In light of our disposition, we need not reach Briseno-Garcia’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                        11-71714